Citation Nr: 1242499	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  09-45 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for bronchial asthma.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from September 1984 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, partially granted the Veteran's claim for an increased rating for bronchial asthma and assigned a 60 percent rating, effective August 24, 2007.  By this rating decision, the RO also denied a claim for TDIU.

Jurisdiction over these matters was transferred to the Winston-Salem, North Carolina RO after the issuance of the January 2008 rating decision.

A review of the Virtual VA claims processing system reveals VA treatment records dated through July 2012.

The Veteran's former representative, the North Carolina Division of Veterans Affairs, withdrew their Power of Attorney (POA) in January 2011.  A POA appointing a new representative has not been received.

The Board remanded the instant claims in June 2011 and December 2011.

In September 2012, and subsequent to the issuance of the August 2012 supplemental statement of the case (SSOC), the Veteran submitted additional evidence pertinent to the claims on appeal.  RO consideration of this evidence was waived by the Veteran in October 2012.  See 38 C.F.R. § 20.1304 (2011).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's bronchial asthma is manifested, at worst, by forced expiratory volume in one second (FEV-1) of 78 percent, FEV-1/forced volume vital capacity (FVC) of 83 percent, and intermittent short-term use of oral corticosteroids with subjective complaints of wheezing and coughing; the record was negative for more than one attack per week of episodes of respiratory failure or the daily use of systemic high dose corticosteroids or immunosuppressive medications.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.96, 4.97, 6602 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court for Veterans Appeals (Veteran's Court or Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

The Veteran was provided with VCAA notice in an August 2007 letter with regards to the claim for an increased rating for her service connected bronchial asthma.  This letter provided notice as to what evidence was required to substantiate her claim.  This letter informed her of what evidence VA would obtain, of what evidence she was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper preadjudication notice under Pelegrini.

The August 2007 letter notified the Veteran that medical or lay evidence could be submitted to substantiate her claim for an increased rating and provided specific examples.  This letter stated that such evidence should discuss her disability symptoms from people who have witnessed how they affected her as well as notifying her that she may submit statements from her employers.  The remaining elements of Vazquez notice were provided in the September 2011 supplemental statement of the case (SSOC).  The timing deficiency with regard to this September 2011 SSOC was cured by the readjudication of the claim in the August 2012 SSOC.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the Veteran has not alleged prejudice with regard to any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). 

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, VA treatment records, various private treatment records and the VA examination reports.  The September 2007 VA examiner did not note a review of the Veteran's claims file.  However, the examiner did obtain the Veteran's medical history and conducted a thorough physical examination.  An examination is not rendered inadequate merely because the claims file was not reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).

The Veteran has not alleged that her asthma has worsened since her last VA examination.  Moreover, the VA examination report and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In June 2011, the Board remanded the instant claim to allow the Veteran to identify all medical providers who had treated her for her lung problems and to submit an appropriate authorization form for each such identified provider to allow VA to obtain such records.  A VA examination was then to be conducted to determine the nature and severity of the Veteran's bronchial asthma.  The Veteran was asked to identify any such providers and complete any appropriate authorization forms in a July 2011 letter; the Veteran responded in a July 2011 statement indicating that she had received all of her treatment at VA.  Such a VA examination was conducted in August 2011.  

The Board again remanded the instant matter in December 2011.  The Veteran was to be asked to identify all medical providers who have treated her for her lung problems and submit an appropriate authorization form for each such identified provider to allow VA to obtain such records.  A VA examination was then to be conducted to determine the nature and severity of her bronchial asthma.  The Veteran was asked to identify any such providers and complete any appropriate authorization forms in a December 2011 letter.  The Veteran responded to this request in January 2012 by identifying four private providers and submitting appropriate authorization forms for each such provider; VA subsequently requested records from each provider.  In addition, a VA examination was conducted in January 2012.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate her claim. 

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Bronchial asthma is rated under Diagnostic Code 6602.  A 60 percent rating is warranted where the FEV-1 is 40 to 55 percent of the value predicted, if the FEV-1/FVC ratio is 40 to 55 percent, there were at least monthly visits to a physician are made for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are required.  A 100 percent rating requires an FEV-1 of less than 40 percent of the predicted value, an FEV-1/FVC ratio of less than 40 percent, more than one attack per week of episodes of respiratory failure or the required daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  38 C.F.R. § 4.97, 6602.

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are performed for disability evaluation purposes except in instances where the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done.  Post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results. The pre-bronchodilator values are to be used for rating purposes in those instances.  38 C.F.R. § 4.96(d)(5).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bronchial Asthma Claim

A June 2006 private treatment note reflected the Veteran's reports of daily coughing, wheezing and the inability to get a satisfactory breath.  She reported having been hospitalized on multiple occasions for asthma, i.e. more than 10 times, with the last such hospitalization occurring in May 2006.  She also reported receiving at least four courses of oral corticosteroids over the past year.  Following a physical examination, the provider instructed that there should be no tobacco smoking and that dust precautions should be instituted.  She was further instructed to continue to use various prescribed medications, including using Advair twice daily.

An August 2006 private treatment note indicated that the Veteran was on a "Prednisone burst."

A December 2006 private treatment note indicated that the Veteran had been prescribed Prednisone, which was to be taken daily for bronchitis flares.

A March 2007 private treatment note indicated that the Veteran had been prescribed Prednisone, which was to be taken daily for three days, due to asthma flares.  She was instructed to continue to use Advair daily.

A June 2007 private treatment note indicated that the Veteran has had several emergency department visits and that she had used multiple oral corticosteroids recently due to her daily asthma symptoms.  Prednisone was prescribed for daily use over the next 10 days.  In July 2007, Prednisone was again prescribed for daily use over the next week.

A September 2007 VA examination reflected the Veteran's complaints of a cough with purulent sputum, a daily cough with blood-tinged sputum, orthopnea and shortness of breath with walking one block, talking or cleaning the house.  She reported having asthma attacks weekly and visited her physician for treatment three times per month.  Episodes of respiratory failure requiring respiration assistance from a machine, the use of immunosuppressive medication or outpatient oxygen therapy were denied.  Treatment included the use of inhaled anti-inflammatory medications, daily steroid therapy and daily bronchodilator therapy.  Physical examination found decreased breath movements bilaterally.  Accompanying PFT found the FEV-1 to be 48 percent of predicted on a post-bronchodilatory study.  The FEV-1/FVC ratio was found to not be applicable.

A June 2008 private treatment note contained an impression of the "long-term (current) use of high-risk medication" but the specific medication referenced was not indicated.  

A June 2009 VA treatment note indicated that simple spirometry with bronchodilatory performed prior to the clinic visit was unremarkable with no evidence of reversibility and that the Veteran did not hold medications prior to testing.  The provider noted that the Veteran's private provider continued to prescribe her Advair.

An August 2011 VA respiratory examination reflected the Veteran's reports of wheezing and a non-productive cough.  The examiner noted that the Veteran used Albuterol, parenteral steroids and Advair daily to treat her respiratory condition.  The use of oral steroids, antibiotics or other immunosuppressive drugs was denied by the Veteran.  She reported that her use of medications relieved her symptoms and stopped the acute attacks.  Physical examination was negative for abnormal breath sounds.  A December 2009 chest X-ray was normal.  An accompanying PFT revealed FEV-1/FVC to be 76 percent on a post-bronchodilator study.  Following this examination and a review of the Veteran's claims file, a diagnosis of bronchial asthma was made.

A February 2012 private emergency department summary indicated that the Veteran had been prescribed Prednisone following an acute exacerbation of asthma.

A February 2012 VA respiratory examination addendum clarified that the Veteran had never been on parenteral (injected) steroids and had never had an episode of respiratory failure.  An August 2011 PFT revealed FEV-1 to be 78 percent of predicted and FEV-1/FVC to be 83 percent of predicted on a post-bronchodilator study.

The record documents the Veteran's daily use of multiple medications, including Albuterol and Advair, an inhaled corticosteroid.  However, the rating criteria distinguishes between "inhalational" therapy and "systemic" therapy.  Bronchial asthma treated by inhalational therapy alone is rated differently than those requiring non-inhalational, systemic therapy.  See LaPointe v. Nicholson, 21 Vet. App. 411, 2006 WL 2797153 (Vet. App. 2006) ["6602 clearly makes a distinction between the intermittent or daily use of systemic corticosteroids and the intermittent or daily use of inhaled corticosteroids"].  The Court in LaPointe affirmed the Board's previous finding that 6602 "requires, among other things, the systemic use of oral or parenteral, not inhaled, corticosteroids to qualify for a rating higher than 30[%]." See id.  [The Board notes that while LaPointe is a non-precedential decision, a non-presidential decision may be cited "for any persuasiveness or reasoning it contains."  See Bethea v. Derwinski, 252, 254 (1992).]  The use of an inhaled corticosteroid such as Advair therefore does not constitute the use of systemic (oral or parenteral) high dose corticosteroids for VA purposes.

While the evidence of record documents the intermittent short-term use of Prednisone, the daily use of that medication or other systematic corticosteroid has not been demonstrated.  An August 2011 PFT found FEV-1 to be 78 percent and the FEV-1/FVC to be 83 percent.  The clinical evidence was negative for, and the Veteran has denied, episodes of respiratory failure or the use of immunosuppressive medications.  A rating in excess of 60 percent for bronchial asthma is therefore not warranted for any period during the course of the appeal.  38 C.F.R. § 4.97, 6602. 

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Veteran's bronchial asthma manifested as the FEV-1 of 78 percent and FEV-1/ FVC of 83 percent, both at worst, as well as the intermittent short-term use of oral corticosteroids with subjective complaints of wheezing and coughing.  There were no symptoms reported outside of the rating schedule.  The Veteran has not been employed during the course of the appeal and hence could not be demonstrate marked interference with employment.  Consideration of an extraschedular rating is therefore not warranted.


ORDER

Entitlement to a rating in excess of 60 percent for bronchial asthma is denied.


REMAND

Unfortunately, the Veteran's claim for TDIU must again be remanded for additional development.

In its December 2011 remand, the Board instructed that a VA examination be conducted to determine the impact of the Veteran's service connected disorders on her ability to obtain and maintain employment.  A January 2012 VA examiner opined that each of the Veteran's service connected disabilities separately did not interfere with her ability to obtain or maintain employment and that her current weight gain with morbid obesity was causing the restriction on her activities.  However, the January 2012 examiner did not consider the combined impact of the Veteran's various service connected disabilities on her ability to secure and follow substantially gainful employment.  In addition, a June 2012 private treatment note indicated that the Veteran's activity was very limited due to her asthma.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where ... the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  In light of the deficiencies detailed above, this matter must be remanded to ensure compliance with the Board's previous remand. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a VA examination, or obtain an addendum to the January 2012 opinion, to determine the impact of her service connected disabilities on her ability to obtain and maintain gainful employment.  The entire claims file is to be made available to and reviewed by the examiner designated to examine the Veteran.

The examiner should provide an opinion as to whether the Veteran's service connected disabilities (i.e., bronchial asthma, hysterectomy, right fifth hammertoe repair, left fifth hammertoe repair with arthritis, small bowel obstruction with abdominal wall and omentum adhesions, fibrocystic breast disease and the removal of the right ovary and uterine tube) combined render her incapable of performing the physical and mental acts required for employment, considering the impairment due to the pathology, symptoms, and signs associated with such disabilities, and considering her educational and occupational experience.  The examiner should specifically comment on the June 2012 private treatment note indicating that the Veteran's activity was "very limited" due to her asthma.

The examiner also should specifically comment on the Veteran's contention that environment factors such as exposure to perfume or cologne and her susceptibility for lung infections prevent her from obtaining or maintaining gainful employment.

In all conclusions, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is requested to identify and explain the medical basis or bases with identification of the evidence of record.  The examiner is also requested to provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and sound medical principles.

2.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions sought in this remand.

3.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


